UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto U.S. CHINA MINING GROUP INC. (Exact name of registrant as specified in its charter) Nevada (State of Incorporation) 15310 Amberly Drive, Suite 250 Tampa, FL (Address of principal executive offices) 43-1932733 (I.R.S. Employer Identification No.) (Zip Code) (813) 514-2873 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer oAccelerated Filer o Non-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). oYes or No x APPLICABLE ONLY TO CORPORATE ISSUERS: Number of shares of common stock outstanding as of May 16, 2014: 18,852,582 U.S. CHINA MINING GROUP INC. INDEX Page Number PART I. Financial Statements 1 Item 1. Financial Information 1 Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 1 Consolidated Statements of Operations and Other Comprehensive Loss (Unaudited) – Three Months Ended March 31, 2014 and March 31, 2013 2 Consolidated Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2014 and March 31, 2013 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. Other Information 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2013 (UNAUDITED) ASSETS CURRENT ASSETS Cash & equivalents $ $ Other receivables and prepaid expenses Taxes receivable Deposit for coal trading Deposit for brokerage account - Inventory Advance to shareholder Total current assets NONCURRENT ASSETS Deposits for mine acquisition Coal production safety deposit Prepaid mining rights, net Property and equipment, net Construction in progress Deferred tax asset, net Asset retirement cost, net Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Advance from customers Accrued liabilities and other payables Taxes payable Warrant derivative liability Loan payable Total current liabilities NONCURRENT LIABILITIES Asset retirement obligation, net of deposit for mine restoration of $1,343,598 and $1,355,763 as of March 31, 2014 and December 31, 2013, respectively Total noncurrent liabilities Total liabilities CONTINGENCIES AND COMMITMENTS STOCKHOLDERS' EQUITY Series A Preferred Stock, $0.001 par value, 8,000,000 shares authorized, 400,000 shares issued and outstanding Common stock, $0.001 par value, 100,000,000 shares authorized, 18,852,182and 18,852,582 shares issued and outstanding as of March 31, 2014 andDecember 31, 2013 Treasury stock, 400 shares - - Additional paid in capital Statutory reserves Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 Table of Contents U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS (UNAUDITED) THREE MONTHS ENDED MARCH 31, (UNAUDITED) Net sales $ $ Cost of goods sold Gross profit (loss) ) Operating expenses Selling General and administrative Total operating expenses Loss from operations ) ) Non-operating income (expenses) Interest income Interest expense ) ) Other expenses ) ) Warrant derivative income (expense) ) Total non-operating expense, net ) ) Loss before income tax ) ) Income tax benefit ) ) Net loss ) ) Other comprehensive item Foreign currency translation gain (loss) ) Comprehensive loss $ ) $ ) Basic and diluted weighted average shares outstanding * Basic and diluted net loss per share $ ) $ ) *Certain preferred stock and stock options were excluded for the calculation of diluted loss per share due to anti-dilutive feature for the three months ended March 31, 2014 and 2013 The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents U.S. CHINA MINING GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) THREE MONTHS ENDED MARCH 31, (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Changes in fair value of warrant derivative ) Accretion of interest on asset retirement obligation Stock option compensation Changes in deferred tax ) ) (Increase) decrease in assets and liabilities: Other receivables, deposits and prepaid expenses Deposit for brokerage account ) - Accounts payable ) - Advance from customers ) Accrued liabilities and other payables Taxes payable Net cash used in (provided by) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Disposal of fixed assets - Net cash provided by investing activities - EFFECT OF EXCHANGE RATE CHANGE ON CASH & EQUIVALENTS ) NET INCREASE (DECREASE) IN CASH & EQUIVALENTS ) CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD CASH & EQUIVALENTS, END OF PERIOD $ $ Supplemental Cash flow data: Income tax paid $
